DETAILED ACTION
Applicant’s Response
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on May 3, 2022, is acknowledged. In addition, claims 1 and 7 are amended, claims 10-20 are canceled, and claims 21-23 are new.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, the disclosure of the nearest prior-filed application, Application No. 16/213,864, fails to establish adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claims of this application. Specifically, claim 1 of the instant application recites the features of first and second panels comprising HEPA filter units, which is not disclosed by ‘864. The priority date accorded to the claim set, then, is filing date of the application: February 10, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 415 of Figure 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “element,” “units,” and “system,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “air source element” of claims 1 and 21-23;
The “automation system” of claims 1, 3-5, and 9;
The “production units” of claims 1, 5, 7-8.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Air source element does not appear in the written description and, by definition, is undefined. 112 rejections have been applied below.
The automation system will be interpreted as a rail in accordance with paragraph [0048] of the specification.
The production units will be interpreted as a carrier and/or a substrate in accordance with paragraph [0127].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 1 recites the feature of an “air source element,” which is being interpreted as a nonce term under 112(f). However, all recitations of “air source element” in the specification fail to specify the structure for performing the function of providing an air source. Without any disclosure of structure, materials, or acts for performing the enumerated function, one cannot conclude the inventor was in possession of the claimed invention.
Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This claim was added in the amendment filed on May 3, 2022, stipulating that the third panel “comprises a different number of HEPA filter elements than the first panel.” The examiner cannot locate support for this feature in the original disclosure. As such, the claim is rejected as containing new matter.
Claim 23 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This claim was added in the amendment filed on May 3, 2022, stipulating that the third panel “comprises a different tool port opening than the second panel.” The examiner cannot locate support for this feature in the original disclosure. As such, the claim is rejected as containing new matter.
To advance prosecution, the claims will provisionally be examined as written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites the feature of an “air source element,” which is being interpreted as a nonce term under 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the function of providing an air source. As such, the structural definition of “air source element” is indeterminate, thereby warranting rejection under 112(b). To advance prosecution, the examiner will accept the prior art disclosure of a panel comprising a filter as satisfying the contested limitation.
Separately, the fourth paragraph refers to a tool port opening having a “correct location,” but the claim does not elaborate the terms by which the location may be assessed as correct or incorrect. As such, one of ordinary skill would not understand whether the port satisfies the claimed designation of “correct.” Clarification is required. To advance prosecution, the examiner will interpret the “correct location” of the tool port as being aligned with the corresponding tool.
Separately, the antepenultimate paragraph invokes the second panel yet stipulates that the “first panel comprises HEPA filter units.” The claim, however, already specified that the first panel included HEPA filter units two paragraphs earlier. The examiner believes second panel should be recited in this case, rather than the first panel.
Claims 3-4 are rejected under 35 U.S.C. 112(b) as being indefinite. These claims specify “existing automation components from an existing processing line.” The metes of this phrase are entirely indeterminate. Is the “existing processing line” part of the cleanspace fabricator or another system entirely? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of automation components as satisfying the contested limitation.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim specifies that the automation system “does not include any previously used components of an automation system for an existing manufacturing line.” The metes of this statement are indeterminate. By “previously used,” does the applicant simply mean that the parts composing the automation system are brand-new? Or does the statement assert that the components of Applicant’s automation system are each distinct from the components used in other manufacturing lines? Further, does “existing manufacturing line” encompass every manufacturing line currently in use in the entire world? Clarification is required. To advance prosecution, the examiner will interpret the contested limitation as denoting the use of new components. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flitsch, US 2016/0132045.
Claims 1, 3-4: Flitsch elaborates the method of forming a cleanspace fabricator, comprising:
Constructing a cleanspace structure having primary cleanspace (440) (Fig. 4);
Wherein an air source provides air flow through the primary cleanspace in a direction from a first vertical wall (450) to a second vertical wall (490) [0046];
Wherein the air passes through the two vertical walls [0046];
Placing a first panel (815) into the cleanspace structure [0055];
Wherein the first panel is placed from an external region of the primary cleanspace on a tool side of the fab [0057];
Wherein the first panel comprises HEPA filter units and a first opening for a tool port [0058];
Obtaining a first processing tool (820);
Wherein the tool port of the first panel aligns with the first processing tool;
Configuring a rail (340), i.e., the “automation system,” to move production units among the tools [0039].
Flitsch also describes placing additional panels, i.e., a “second panel,” in the language of claim 1, for each tool, whereby the structure of each panel is identical to the “first panel” described above.
Claim 2: As shown by Figure 10, the fabricator comprises multiple vertical levels.
Claims 5, 9: Flitsch avails new components (claim 5).
Claims 6-8: Expressions relating the apparatus to contents thereof, such as semiconductor material, during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
Claim 21: Flitsch replaces both tools and air source panels, whereby the replacement panel may be named “third panel,” and the replacement tool may be named “third processing tool” [0057, 0060].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Flitsch.
Claim 22: Although Flitsch does not explicitly state that the substitute panel has a different number of filter elements, the reference does contemplate the use of filters of varying density depending upon context and need [0056]. It would have been obvious to select a HEPA element whose density is commensurate with the filtering requirements of the instant process.
Claim 23: Flitsch does not explicitly state that the substitute panel has a different tool port opening, but the reference does contemplate customizing the panel to accommodate for tool ports of varying configuration [0055]. It would have been obvious to avail a panel whose tool port opening aligns with the port of the tool being integrated.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Akiyama et al., US 2020/0168481. Akiyama discloses a multi-level fabricator comprising an array of tools (15), as well as a rail to convey the substrate from tool to tool [0021]. Further, as shown by Figure 3, the reference flows air laterally through the cleanspace from a first to a second vertical wall [0025]. Filters are provided, as well, to remove contaminants from the air stream [0026].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716